Case 0:20-cv-60297-RKA Document 122 Entered on FLSD Docket 08/24/2021 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-60297-CIV-ALTMAN/Hunt

  BERNARD MCDONALD,

         Plaintiff,
  v.

  CITY OF POMPANO BEACH,
  FLORIDA,

        Defendant.
  ________________________________/

                                                 ORDER

         The Parties filed a Joint Motion to Continue Pre-Trial Deadlines and Reset Trial Date (the

  “Motion”) [ECF No. 120]. Accordingly, it is hereby ORDERED and ADJUDGED as follows:

         1. The Motion [ECF No. 120] is GRANTED.

         2. THIS MATTER is set for trial during the Court’s two-week trial calendar beginning on

              November 8, 2021. Counsel for all parties shall also appear at a calendar call at 1:45 p.m.

              on November 2, 2022. Unless instructed otherwise by subsequent order, the trial and all

              other proceedings in this case shall be conducted in Courtroom 207A at the U.S.

              Courthouse, 299 E. Broward Boulevard, Fort Lauderdale, Florida. The parties shall adhere

              to the following schedule: 1

         3. October 11, 2021: The parties shall file any motions in limine (other than Daubert motions).

              Each party is limited to filing one motion in limine, which may not, without leave of Court,

              exceed the page limits allowed by the Rules. The parties are reminded that motions in

              limine must contain the Local Rule 7.1(a)(3) certification.


  1
   The original scheduling orders shall remain in place to the extent not addressed by this Amended
  Scheduling Order.
Case 0:20-cv-60297-RKA Document 122 Entered on FLSD Docket 08/24/2021 Page 2 of 2



        4. October 25, 2021. The parties shall submit a joint pre-trial stipulation, exhibit lists,

           witness lists, deposition designations, and proposed jury instructions and verdict form or

           proposed findings of fact and conclusions of law, as applicable.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 23rd day of August 2021.




                                                      _________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                 2
